UNITED STATES DISTRICT COURT JAN 16 2009
NORTHERN DISTRICT OF INDIANA ROBERT Tree M
NORTHERN ISTRICT Teeter
DIANA
Aaron Coates ) No.: 3:18-cv-000574-JD-APR
Plaintiff ) |
vy. ) JUDGE JON E, DEGUILIO
) .
Valeo Financial Advisors, LLC, et. al., ): MAGISTRATE JUDGE ANDREW P.
Defendants ) RoDovICH
)

MOTION FOR DISQUALIFICATION OF MAGISTRATE
Plaintiff, Aaron Coates, respectfully requests Magistrate Rodovich disqualify
from the above captioned matter.

WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiffs
t
request and for all other relief that is just and proper.

Respectfully submitted,

Aaron S. Coates, Plaintiff
18709 Taft Ct.
Goshen, IN 46528
T: 574-206-4454
- E: acoates@relevantfinancial.com
/d/ January 15, 2020
CERTIFICATE OF SERVICE

I hereby certify that on January 15, 2020, I filed the foregoing with the Clerk
of the Court by USPS Priority Mail. Notice of this filing will be sent to all registered
parties by operation of the Court’s electronic filing system.

Hoover, Hull, Turner, LLP
Michael A. Dorelli ;
modorelli@hooverhullturner.com

David J. Hensel
dhensel@hooverhullturner.com

Barrett McNagny, LLP
Kevin K. Fitzharris
_kkf@barrettlaw.com

Taft Stettinius & Hollister LLP
Michael L. Meyer, Esq.
mmeyer@taftlaw.com

‘Husch Blackwell LLP
Aleksandra Rushing
aleks.rushing@huschblackwell.com

John W. Borkowski

john.borkowski@huschblackwell.com

Office of Attorney General Curtis
Hill

Kelly Cochran
kelly.cochran@atg.in.gov

Joshua Lowry
joshua.lowry@atg.in.gov

Office of Corporation Counsel
Adam §. Willfond
adam.willfond@indy.gov

Daniel P Bowman
daniel.bowman@indy.gov

Grant E. Helms
grant.helms@indy.gov

Kightlinger & Gray, LLP
Louis J. Britton
lbritton@k-glaw.com

Aaron S. Coates, Plaintiff

18709 Taft Ct.

Goshen, IN 46528

T: 574-206-4454

E: acoates@relevantfinancial.com
